 BOHN HEAT TRANSFER GROUPBohn Heat Transfer Group, a Division of Gulf andWestern Manufacturing Co. and Michael R.Grimes. Case 33-CA-496124 August 1983DECISION AND ORDERBy ML IMBIERS JENKINS, ZIMME RMAN, ANDHUNTEROn 22 July 1982 Administrative Law JudgeLawrence W. Cullen issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein. aI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.91 NLRB 544 (1950). enfd 188 F 2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings.In fn 4 of his Decision, the Administrative Law Judge states that em-ployee Grimes worked from "3:30 to 12:30 p.m.," rather than from 3:30pm. to midnight In the section of his Decision entitled "Analysis," herefers to Grimes' alleged attack upon employee Nelson during nonwork-ing hours as "unsubstantial," whereas it is clear from the context he in-tended to state the alleged attack was unsubstantiated: and states that Re-spondent had a contractual polic) of progressive discipline, whereas therecord clearly shows that this policy was not contractual These inad-vertent errors are insufficient to affect our decision.No exceptions were filed to the Administrative Law Judge's findingthat deferral to the settlement agreement between Respondent and theUnion is inappropriate.2 In adopting the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(a)(3) and (I) of the Act by discharging and sus-pending Grimes, we find it unnecessary to rely on his characterization ofGrimes' conduct as a "relatively minor offense" and of Nelson's dis-charge as a "seemingly harsh penalty." We also find it unnecessary torely on his finding that ex-Foreman Rahn was asked to keep logs on thetime spent on union business by Grimes specifically and on the time spentby Grimes in the restroom.3 The Administrative Law Judge recommended a broad cease-anddesist order. However, we have considered this case in light of the stand-ards set forth in Hickmott Foods, 242 NLRB 1347 (1979), and have con-cluded that a broad remedial order is inappropriate since it has not beenshown that Respondent has a proclivity to violate the Act or has en-gaged in such egregious or widespread misconduct as to demonstrate ageneral disregard for the employees' fundamental statutory rights. Weshall modify the recommended Order accordingly We shall also modifythe recommended Order so as to require Respondent to expunge from itsfiles any reference to the discriminatory discharge and suspension ofGrimes, and to notify him in writing that this has been done and that theevidence of Respondent's unlawful conduct will not be used against him.See Sterling Sugars, 261 NLRB 472 (19R82)ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Bohn Heat Transfer Group, a Division of Gulf andWestern Manufacturing Co., Beardstown, Illinois,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph l(b):"(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them under Section7 of the Act."2. Substitute the following for paragraph 2(a):"(a) Make Michael R. Grimes whole for the lossof wages and benefits he sustained as a result of thediscrimination against him in the manner set forthin the section of this Decision entitled 'TheRemedy.' Restore his seniority to him for the entireperiod of the unlawful discharge and suspension.Expunge from its files any reference to the dis-criminatory discharge and suspension of MichaelR. Grimes, and notify him in writing that this hasbeen done and that evidence of this discharge andsuspension will not be used as a basis for futurepersonnel actions against him."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represent-atives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.267 NLRB No. 70369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discharge or suspend employ-ees in retaliation for or to discourage their en-gagement in concerted activities as a unionsteward or any other lawful concerted activi-ties on behalf of Local No. 760, United Auto-mobile, Aerospace and Agricultural ImplementWorkers of America, or any other labor orga-nization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL make Michael R. Grimes wholefor the loss of wages and benefits he sustainedas a result of the unlawful discharge and sus-pension imposed on him, with interest, andwill restore his seniority to him for the entireperiod of the unlawful discharge and suspen-sion.WE WILL expunge from our files any refer-ence to the discriminatory discharge and sus-pension of Michael R. Grimes, and notify himin writing that this has been done and that evi-dence of this discharge and suspension will notbe used as a basis for future personnel actionsagainst him.BOHN HEAT TRANSFER GROUP, ADIVISION OF GULF AND WESTERNMANUFACTURING Co.DECISIONSIArTEMENT OF THE CASELAWRENCE W. CUI.LEN, Administrative Law Judge:This case was heard before me on August 6, 7, and 10,1981, at Springfield, Illinois. The hearing was held pursu-ant to a complaint issued by the Regional Director forRegion 33 of the National Labor Relations Board onJanuary 15, 1981, based on a charge filed by Michael R.Grimes, an individual, on behalf of himself. Tile com-plaint alleges that Bohn Heat Transfer Group, a Divisionof Gulf and Western Manufacturing Co. (hereinafter re-ferred to as Respondent), violated Section 8(a)(1) and (3)of the National Labor Relations Act (hereinafter referredto as the Act) by the suspension, discharge, and failure toreinstate Michael R. Grimes to his employment with Re-spondent because of his having engaged "in union orprotected concerted activities." The complaint is joinedby Respondent's answer filed on January 21, 1981,wherein it denies the commission of the alleged unfairlabor practices. Respondent has also filed an affirmativedefense alleging that "all disciplinary action imposedagainst Michael R. Grimes was due to his unacceptableand intolerable personal behavior and conduct while inRespondent's employ," and was taken "in accordancewith the terms of the Collective Bargaining Agreementbetween Respondent and the UAW (United Auto Work-ers) Local No. 760,' of which Michael R. Grimes was amember," and that the issues were resolved by "negotia-tion and a Settlement Agreement entered into with theUAW, Local 760, Respondent and Michael R. Grimes."Upon the entire record in this proceeding, includingmy observations of the witnesses who testified herein,and after due consideration of the briefs filed by counselsfor the General Counsel and Respondent, I make the fol-lowing:FINDINGS OF FACT AND ANAI YSIS2I. JURISDICTIONThe complaint alleges, Respondent admits, and I findthat it is a Delaware corporation engaged in the businessof manufacturing commercial air-conditioning and refrig-eration equipment and has an office and place of businesslocated at Beardstown, Illinois. The complaint alleges,Respondent admits, and I find that during the past 12months, which period is representative of all times mate-rial herein, it sold and shipped from its Beardstown, Illi-nois, facility finished products valued in excess of$50,000 directly to points outside the State of Illinois andthat in the course and conduct of its business operationsit purchased and caused to be transferred and deliveredto its Beardstown facility goods and materials valued inexcess of $50,000 which were transported directly to saidfacility from States other than the State of Illinois. Thecomplaint also alleges, Respondent admits in its answer,and I find that it is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.Ii. STATUS OF IHE LABOR ORGANIZATIONThe complaint alleges, Respondent admits in itsanswer, and I find that the Union is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.III. THF AI.I.EGED UNI AIR LABOR PRAC I ICESGrimes was initially employed by Respondent in Sep-tember 1974 in Respondent's production department. InJanuary 1975 Grimes and another employee were dis-charged for fighting and their discharges were subse-quently reduced to suspensions under the terms of a set-tlement agreement entered into between Respondent andthe Union providing in part that Grimes and the otherparticipant would be discharged in the event they com-mitted any other disciplinary offenses (Resp. Exh. I).Since that agreement Respondent and the Union haveexecuted two successive labor agreements, the morerecent of which provides that disciplinary "offenses"committed in excess of 6 months prior to a subsequentoffense will not be considered in assessing discipline forthe subsequent offense. Grimes was appointed as a unionsteward for his department on the second shift in AugustI Local No. 760, United Automobile, Aerospace and Agricultural Im-plement Workers of America (hereinafter referred to as the Union).2 rhe following includes a composite of the testimony of the witnessesat the hearing which testimony is credited except as specific credibilityresolutions are made.370 BOHN HEAT TRANSFER GROUP1977 and has since been elected to that position on twooccasions.On March 18, 1980,3Grimes was involved in an inci-dent at the start of the second shift with a coworker,Karen Nelson.4Grimes had been the subject of somepranks played on him by Nelson during the precedingweek. Grimes' safety glasses had been greased by Nelsonon one occasion, whereas on another occasion his shirtsleeves were tied in knots. Grimes correctly assumedthat Nelson was responsible for these pranks and hadissued a warning to a coworker that Nelson should dis-continue this. On March 18 when Grimes came intowork shortly prior to the start of the shift, he found thatthe lock on his locker had been greased and correctly as-sumed that Nelson was responsible. At this point the par-ticipants and witnesses differ as to what occurred.Grimes testified that he then approached Nelson at thetoolcrib and told her he wanted "to have a talk with her,and that this had gone on far enough." Nelson refused totalk to him and went to her work area. Grimes followedNelson to her work area, and "I told her, in a loudmanner that I was tired of the bullshitting, and it hadgone on far enough and I was getting sick of it, and indoing so, I was poking her on the shoulder." Grimes tes-tified he poked Nelson on the shoulder with his fingerseveral times and then left her work area and was ap-proached by Foreman Ronald Toland, who told him togo to the office. Nelson substantially corroboratedGrimes' testimony in this regard as did Charles Dicker-son, a work partner of Nelson's who was standingnearby. However, Respondent's second-shift foreman,Ronald Toland, who was also Grimes' supervisor, testi-fied that he was engaged in conversation with ForemanLyle (Pat) Brewer, that Brewer, who was seated at adesk, called his (Toland's) attention to Bay 7 (the workstation of Nelson and Dickerson) shortly after the 3:30p.m. shift changes and that he (Toland) then observedGrimes grab Nelson "by the shoulder, swing her around,and poke her in the chest several times," in a "veryhard" manner. Toland testified he observed the incidentfrom approximately 50 feet away, whereas Dickerson ob-served the incident from 5 feet away. I credit Dicker-son's observation that Grimes poked Nelson on theshoulder rather than in the chest. Dickerson's testimonycorroborated that of Grimes and Nelson in this regard.Toland testified further that Nelson then took "a coupleof steps backwards" and said something to Grimes andthat Grimes then "turned around and went back to herand forcibly shoved her twice knocking her backwardsboth times." Brewer testified that he had seen Grimesshove Nelson in the back twice and that he did not seewhat occurred in the work bay. Toland then started towalk toward the area and met Grimes in the aisle asGrimes was walking away and asked Grimes what hewas doing and Grimes said, "I'm tired of this bullshit,they greased my glasses, they greased my locker ...write me up, do whatever you have to do." Toland toldGrimes to go to the cafeteria and then went to Nelson3 All dates are in 1980 unless otherwise stated.4 Grimes suas employed on the second shift as an A-assembler in De-partment 37 in the construction of commercial air-conditioning units andworked from 3:30 to 12:30 p mand told her to go to the general foreman's office.Toland testified that Nelson was in an emotional state("it appeared she was starting to cry") and that Nelsongrabbed her toolbox and announced she had quit (heremployment). Toland then went to the cafeteria to checkthat Grimes was there, which he was, and next went tothe general foreman's office where second-shift GeneralForeman Ghlee Renner was leaving the office, where-upon Toland related the incident to day-shift GeneralForeman Charles Hollingsworth, who had remained inthe office. At this time Nelson appeared in the lobby tothe general foreman's office and was crying and GeneralForeman Renner joined Hollingsworth, who told Tolandto call a union steward. Toland contacted union stewardSteve Riner, who was in another department. Tolandthen asked Grimes and Riner to go to the general fore-man's office, which they did.Nelson testified she was called into the office and inthe presence of Toland, Hollingsworth, and Renner wasquestioned by Renner whether Grimes had hit her andshe told him that he (Grimes) had not hit her. Nelsontestified she was then told to go to the cafeteria and waitfor Toland, who later directed her to return to work.Nelson testified that she threatened to quit because shethought Grimes would lose his job, but that she returnedto work as directed by Toland and approximately 20 to25 minutes later she was taken back to the office byToland where in the presence of Hollingsworth, Renner,and union steward Riner she was suspended and given asuspension notice for violation of Shop Rule 13 entitled"Horseplay, scuffling, running or throwing things" andproviding for a penalty ranging from "reprimand to dis-charge." The following day she was called to a meetingin Plant Manager Charles Costa's office attended byCosta, Hollingsworth,sand Union President WayneSilsby, at which time she was discharged by Costa forviolation of Shop Rule 13 (G.C. Exh. 17).Grimes testified he was called into Hollingsworth'soffice from the cafeteria on March 18 after the incidentto a meeting attended by Hollingsworth, Renner, andRiner and related what had occurred and was then toldto return to the cafeteria while Nelson was called intothe office. After a period of approximately 15 minutesSilsby, who had been called at home, appeared andGrimes was again called into the office to a meeting at-tended by Hollingsworth, Renner, and Silsby and wasagain questioned concerning the incident. Hollingsworthtold him that they (Renner and Hollingsworth) were notdesignating the incident as "a fight." Hollingsworth thentold Grimes he would be suspended. Silsby demanded awritten suspension notice specifying the reason for thenotice and Hollingsworth and Renner then asked Silsbyand Grimes to leave the office in order that Renner andHollingsworth could "think about this." Approximately10 minutes later Grimes and Silsby were called back intothe office and Grimes was given a written suspensionThe complaint alleges, Respondent's answer admits, and I find that atall times material herein Costa and Hollingsworth were agents of Re-spondent and supervisors within the meaning of Sec 2111) of the Act. Ialso find on the basis of the credible evidence that Renner was a supervi-sor of Respondent within the meaning of Sec. 2(1 I of the Act371 DECISIONS O()F NATIONAL I.ABOR RELATIONS BOARDnotice for "repeated violations of shop or safetty rules"(Shop Rule 39; G.C. Exh. 13). On March 20 Grimes wascalled to a meeting attended by Costa, Hollingsworth.and Silsby, at which time he UIas discharged for viola-tion of Shop Rule 39. The previous safety violation forwhich Grimes had received discipline within the 6-month period preceding this incident was a verbal swarn-ing for failing to wear his safety shoes on the job. Silsbycontended at the meeting that Respondent was not fol-lowing its system of progressive discipline in its dis-charge of Grimes. Silsby and Grimes both testified thatCosta responded that he did not care as Respondent hadhad nothing but trouble from Grimes and he would bedischarged.Costa testified that he reviewed the report of theMarch 18 incident on the following morning (March 19)as well as Grimes' personnel record and discussed it withHollingsworth. Renner. and Personnel Manager DennisRieley and then he (Costa) made the decision to dis-charge both Grimes and Nelson. Costa testified he basedhis decision on the 1975 discharge of Grimes for fighting.the 1975 settlement agreement reinstating Grimes. an in-cident involving employee Charlene Sabatini and anotherincident involving employee Larry Mathas, each ofwhom complained to Respondent concerning Grimesand his abusive language to them as well as Grimes al-legedly having closed off part of an air-conditioning unitthat Sabatini was working on, and a report by ForemanToland of Grimes having "beaten up on Karen Nelson"on a previous occasion outside working hours. Tolandtestified that Grimes had admitted to him that he haddone so. Grimes and Nelson both denied this and Nelsontestified she was injured in a fall. Grimes was not disci-plined for this alleged conduct involving employees Sa-batini, Mathas, and Nelson.Subsequent to the discharges of Grimes and Nelson.Nelson was reinstated with a 2-week suspension andGrimes was reinstated without backpay in November1980 pursuant to a settlement agreement between Re-spondent and the Union which Respondent contends is abar to the instant complaint. Grimes himself did not signthe agreement.The General Counsel presented evidence through thetestimony of Grimes, Silsby, and Grimes' former flre-man, Larry Rahn, concerning several instances of the re-action of Respondent's management representatives tothe role of Grimes as union steward. Grimes contendedthat he suffered disparate treatment following his as-sumption of his union stewardship in 1977. Grimes filed agrievance in September 1977 alleging that Hollings-worth, then the general foreman of the second shift, hadstated to Foreman Rahn that Grimes "was on the top ofhis list to be fired." Grimes alleged harassment by Hol-lingsworth as a result of his role as a union steward.Rahn, who was subsequently terminated by Respondent.testified and confirmed that Hollingsworth had madesuch a statement. Hollingsworth testified and deniedmaking such a statement. I credit Rahn. Although I rec-ognize that he is a terminated employee, Rahn had ini-tially reported this statement by Hollingsworth in 1977prior to his termination. Grimes also testified that in thefall of 1977 Hollingsworth told him (Grimes) that he wascreating problems for him by writing too many "bullshitgrievances" and asked Grimes to consider giving up hisposition as a union steward. Hollingsworth did not denythis incident but admitted he had "brought Mr. Grimesin and talked to him and told him that he was heading inthe wrong direction." I credit Grimes.Grimes also testified that on a number of occasions inthe fall of 1977 Hollingsworth had told him that he hadwritten "bullshit grievances." Grimes filed several griev-ances alleging that he was being harassed. Silsby also tes-tified concerning management's expressions of displea-sure with the handling of grievances by Grimes.On October 8, 1979, Grimes was assigned to performjanitorial duties by Foreman Dave Bergschneider follow-ing his complaint about the unclean condition of the de-partment. In his first-step answer to the grievanceBergschneider wrote, "It had been determined for rea-sons of convenience that since Grimes knew exactlywhat was bothering him, it was judged he would bemore able to rectify the wrong" (G.C. Exh. 9).Rahn also testified that he had been assigned by Hol-lingsworth to monitor the time spent by Grimes in therestroom and on union business. Hollingsworth did notdeny this but contended the time spent by stewards onunion business was routinely logged. Silsby testified hewas not aware of such a practice. I credit Rahn andSilsby. I do not credit Hollingsworth in this regard.Grimes further testified concerning a statement madeby Plant Manager Costa on July 12. 1979, that he did notwant to talk to Grimes because it would give him an in-feriority complex. Costa conceded that he made thestatement and had stated to Grimes, "I said, everytime Italk to you and look at you you write a grievance. I'drather not talk to you under those conditions."Sabatini and Mathas did not testify, although a state-ment signed by Sabatini was received in evidence. Re-spondent also presented evidence of a substantial numberof grievances filed by other union stewards and of itspromotion from the ranks of its employees of formerunion stewards and representatives. It is conceded thatGrimes filed substantially more grievances than the othersteward assigned to the second shift.AnalysisUnder the above circumstances, I find that the Gener-al Counsel has made a prima facie case of a violation ofSection 8(a)(3) and (1) of the Act by Respondent's dis-charge and suspension of employee Michael R. Grimesin retaliation for his engagement in concerted union ac-tivities protected by Section 7 of the Act in his role as aunion steward. I am convinced and find from the evi-dence as set forth above that Grimes was an active unionsteward who was at odds with the plant management ofRespondent on numerous occasions during his tenure asa steward from 1977 until his discharge in March 1980. 1am also convinced that the plant management maintaineda hostile attitude toward Grimes as a direct result of hisrole as a union steward. I credit the testimony of formerUnion President Silsby and Grimes concerning the re-peated characterization by management officials of thegrievances initiated and processed by Grimes as "bull-372 BOHN HEAT TRANSFER GROUPshit" grievances. I credit also Silsby's testimony thatmanagement officials brought Grimes' name up inmonthly second- and third-step grievance meetings andcommented unfavorably concerning the quality andquantity of grievances filed by Grimes. Moreover, I notethat the quantity of grievances filed by Grimes was sub-stantially greater than those filed by most other unionstewards particularly in view of the smaller complementof second-shift employees represented by Grimes as com-pared to the number of employees on the first shift. Al-though from the testimony and a review of numerousgrievances filed by other union stewards it is evident thatthe Union frequently alleged the harassment of stewardsother than Grimes, the testimony and the evidence sup-port a finding that Grimes' role as a union steward wasparticularly resented by management as exemplified byspecific instances such as Hollingsworth's warning toGrimes and his attempt to persuade Grimes to resign as asteward, Hollingsworth's threat to Rahn concerningGrimes, Hollingsworth's direction to Rahn that he moni-tor the union activities and the time spent in the rest-room by Grimes in the absence of any grounds for doingso, Costa's, Hollingsworth's, and Renner's unfavorableremarks to Grimes concerning his filing of grievances,and the assignment of janitorial work to Grimes when hecomplained of an unclean workplace condition.Against this background of Respondent's hostilitytoward Grimes for his role as a union steward and hisparticipation in concerted activities, I have consideredthe nature of the offense involved, the discipline im-posed, the reasons assigned for the discipline, and the cir-cumstances surrounding the imposition of the discipline.I find that the incident for which Grimes was disciplinedinvolved a relatively minor offense for which dischargeor even the subsequent 6-month suspension appears un-reasonably harsh. On the basis of the credited testimony,Grimes poked Nelson on the shoulder and shoved herbackwards while speaking in a loud voice. There is nocontention that Nelson was harmed in any way althoughshe was admittedly emotionally upset. In view of thepranks having been played on Grimes by Nelson,Grimes' conduct, while inexcusable, followed provoca-tion by Nelson. Moreover, the disparity between the dis-charge imposed on Grimes for this incident which at themost could be characterized as a minor altercation withsome minimal physical contact, and the discipline ofother employees involved in fights on Respondent'spremises for which discharge was not imposed gives riseto the inference that the true reason for the imposition ofdischarge on Grimes was not that assigned to it by Re-spondent. This is particularly made clear by Respond-ent's assignment of a multiplicity of additional reasonsfor the imposition of discharge on Grimes such as hisfailure to wear safety shoes, the incidents involving hiscoworkers, Sabatini and Mathas, for which he was notdisciplined, and his alleged but unsubstantial attack onNelson during nonworking time, which was denied byboth Grimes and Nelson.Moreover, I find that Respondent's lack of adherenceto its contractual policy to follow progressive disciplineand of not considering prior incidents of misconductwhich predate the current incident by more than 6months, the general foremen's initial inability to desig-nate the reason for Grimes' suspension, and the initial im-position of discharge on Nelson for horseplay (a seem-ingly harsh penalty), all lead to the logical conclusionand I find that Respondent seized on the incident ofMarch 18 as a pretext to rid itself of a union stewardwho had irritated Respondent's supervisors and manage-ment by the manner and methods of his conduct as aunion steward. Grimes may well have been a difficult in-dividual for Respondent to deal with as an employee, butthe primary focus of management's displeasure with himappeared to have been generated by his role as a unionsteward.I find that the reasons assigned by Respondent for thedischarge of Grimes are pretextual and that Respondenthas failed to rebut the prima facie case established by theGeneral Counsel. Accordingly, I find that Respondentviolated Section 8(a)(3) and (1) of the Act by its dis-charge of its employee Michael R. Grimes. See Lime-stone Apparel Corp., 255 NLRB 722 (1981); Wright Line,251 NLRB 1083 (1980). See also Kenco Plastics Co., 260NLRB 1420, 1421 (1982), with respect to the Board's re-jection "of multiplicity of inadequate post hoc reasons forthe discharge."Under the circumstances of this case, I find that defer-ral to the settlement agreement between Respondent andthe Union is inappropriate. The undisputed evidence isthat Grimes' role as a union steward was not specificallydiscussed or alleged by the Union in the grievance meet-ings held between the parties. The charge in this casewas filed by Grimes on August 2, 1980, prior to the set-tlement of the grievance by the Union and Respondent. Ifurther find the settlement agreement between the Unionand Respondent did not provide a complete remedy toeffectuate the purposes of the Act. Moreover, Grimeswas not a party to the agreement, but was merely told toreturn to work following the agreement between repre-sentatives of Respondent and the Union in November1980. Although he did so, there was no evidence that heabandoned his claim that his discharge was violative ofSection 8(a)(3) and (1) of the Act. In fact, the evidencedemonstrates that he maintained this claim throughoutthe instant proceeding. See Roadway Express, 246 NLRB174 (1979), Supplemental Decision 250 NLRB 393(1980), enforcement denied 647 F.2d 415 (4th Cir. 1981);and T& Tlndustries, 235 NLRB 517 (1978).IV. THE EFFECT OF THE UNFAIR IlABOR PRACTICEUPON COMMERCEThe unfair labor practice of Respondent as found insection III in connection with Respondent's operation asfound in section I has a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tends to lead to disputes burdeningand obstructing the flow of commerce.CONCI.USIONS OF LAW1. Respondent Bohn Heat Transfer Group, a Divisionof Gulf and Western Manufacturing Co.. is an employerengaged in commerce within the meanin;g of Section 2(6)and (7) of the Act.373 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Local No. 760, United Automobile, Aerospace andAgricultural Implement Workers of America, is a labororganization within the meaning of Section 2(5) of theAct.3. By discharging and thereafter suspending its em-ployee Michael Grimes in retaliation for his engagementin concerted activities as a union steward on behalf ofLocal No. 760, United Automobile, Aerospace and Agri-cultural Implement Workers of America, Respondent hasviolated Section 8(a)(3) and (1) of the Act.4. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THEi REMEDYHaving found that Respondent has violated Section8(a)(3) and (1) of the Act, it shall be ordered to ceaseand desist therefrom and from any other unlawful activi-ty and to take certain affirmative action designed to ef-fectuate the policies of the Act. Accordingly, I recom-mend that Respondent be required to post the appropri-ate informational notice to employees in appropriateplaces at its Beardstown, Illinois, facility, and I recom-mend the reinstatement of Michael R. Grimes and thatRespondent make him whole for losses due to the dis-crimination against him and cease and desist from anyother unfair labor practices. All loss of earnings andother benefits due under this order shall be computedwith interest in the manner prescribed in F. W. Wool-worth Co., 90 NLRB 289 (1950), and Florida Steel Corp.,231 NLRB 651 (1977). See, generally, Isis Plumbing Co.,NLRB 716 (1962).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER6The Respondent, Bohn Heat Transfer Group, a Divi-sion of Gulf and Western Manufacturing Co., Beard-6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andstown, Illinois, its officers. agents, successors. and as-signs, shall:I. Cease and desist from:(a) Discharging, suspending, or otherwise discriminat-ing against its employees in retaliation for or to discour-age their engagement in concerted activities as a unionsteward or any other lawful concerted activities onbehalf of Local No. 760, United Automobile, Aerospaceand Agricultural Implement Workers of America, or anyother labor organization.(b) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies and purposes of the Act:(a) Make Michael R. Grimes whole for the loss ofwages and benefits he sustained as a result of the discrim-ination against him in the manner set forth in the sectionof this Decision entitled "The Remedy." Restore his se-niority to him for the entire period of the unlawful dis-charge and suspension. Expunge from his personnelrecords any references to the discharge and suspensionimposed on him from March to November 1980.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(c) Post copies of the attached notice marked "Appen-dix"7on all bulletin boards at its Beardstown, Illinois, fa-cility.(d) Notify the Regional Director for Region 33, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.become its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.* In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."374